Citation Nr: 1511349	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating greater than 20 percent prior to February 24, 2014, and greater than 40 percent from February 24, 2014, for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for degenerative disc disease of the thoracolumbar spine and assigned a 10 percent rating effective September 1, 2008.  Later in a November 2009 rating decision, a 20 percent disability rating was assigned effective September 1, 2008.

In June 2012, September 2013, and May 2014, the Board remanded the matter for further development.

In a March 2014 rating decision, the Appeals Management Center (AMC) assigned a 40 percent disability rating, effective February 24, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the appellate time period, the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by pain, fatigue, stiffness, weakness, spasms, limitation of motion, difficulties with activities of daily living, and arthritis and degenerative disc disease, confirmed by x-rays, but not by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks over the previous twelve months, or any objective neurological manifestations.

CONCLUSION OF LAW

The criteria for an increased rating of 40 percent, but no higher, for lumbar spondylosis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5242-5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in February 2008 that fully satisfied the duty to notify provisions.  In addition, April 2011, September 2011, June 2012, and November 2013 letters provided the Veteran with additional information.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  To the extent that the letters failed to describe how disability ratings are determined, multiple notices to the Veteran have explained the diagnostic criteria under which an increased rating would be warranted for the Veteran's low back disability.  Although the letters did not specifically describe how effective dates are determined, as the increased rating is assigned from the day following the Veteran's separation from service such notice is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in March 2008, October 2009, November 2010, and February 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the June 2012 and November 2013 letters to the Veteran, the subsequent association of private treatment records, the association of VA treatment records, the February 2014 VA examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's low back disability initially was rated under DC 5237 for lumbosacral strain, but the above-referenced March 2014 rating decision changed the rating code to DC 5242-5237 for lumbosacral strain (DC 5237) and degenerative arthritis of the spine (DC 5242).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The Veteran alleges his low back disability is more severe than currently rated. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2014).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Having reviewed the complete record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran meets the criteria for a 40 percent rating, but no more, for his service-connected spine disability, for the entire appeal period.

Medical records document ongoing physical therapy and other treatment for the last several years of the Veteran's military service.

Several months before separation from service, the Veteran was afforded a VA general medical examination in March 2008.  The examiner noted review of the claims file and medical records.  The Veteran denied bladder or bowel problems.  The Veteran reported stiffness, limited motion, and pain in the back.  Flare-ups occurred weekly and lasted for 1 to 2 days, resulting in limited range of motion and mobility.  The Veteran denied lower extremity neurological problems.  The Veteran's gait was normal.  On examination, there was tenderness to palpation of the thoracic and lumbar spine areas, but no muscle spasm, atrophy, guarding, pain with motion, or weakness.  There was no evidence of ankylosis or vertebral fracture.  Lower extremity sensation and reflexes were normal.  Thoracolumbar range of motion testing showed forward flexion to 90 degrees, with pain onset at 50 degrees; extension to 30 degrees, with pain onset at 15 degrees; right and left lateral flexion to 30 degrees, with pain onset at 15 degrees on the right and at 20 degrees on the left; and right and left lateral rotation to 30 degrees, with pain onset at 15 degrees on the right and at 20 degrees on the left.  X-rays showed degenerative disc disease at multiple levels of the thoracic and lumbosacral spine, evidenced by disc bulges and disc protrusions.  These problems resulted in significant occupational effects and 2 weeks of lost work in the previous year due to decreased mobility, problems with lifting and carrying, and a lack of stamina.  The problems resulted in moderate effects on chores, exercise, sports, recreation, and traveling; mild effects on shopping, and no effects on feeding, bathing, dressing, toileting, or grooming.  The diagnoses were degenerative disc disease and degenerative joint disease.

After service, the Veteran was afforded a VA examination in October 2009.  The examiner noted review of the claims file and medical records.  Currently, the Veteran's back pain was between a 5 and 7 out of 10.  It was difficult to get out of bed and in February 2009 he missed work because his back went out.  He was unable to bend at the waist, run, jump, or drive on rough roads.  He had to turn his body more slowly and was more rigid in his motions.  The Veteran denied urinary or fecal incontinence, erectile dysfunction, numbness or paresthesias.  There were subjective complaints of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported severe flare-ups every 2 to 3 weeks and lasting 3 to 7 days, which caused an 80 percent decrease in functioning.  He was able to walk more than a quarter mile, but less than a mile.  On examination, gait was normal, but there was evidence of lumbar flattening.  There was no ankylosis.  There was evidence of pain with motion and tenderness bilaterally, spasm and guarding on the right, and no atrophy or weakness.  The muscle spasm, tenderness, and guarding were not responsible for abnormal gait or abnormal spinal contour.  Lower extremity muscle strength, reflexes, and sensation were normal.  Thoracolumbar range of motion was to 52 degrees of flexion, 13 degrees of extension, 20 degrees of left lateral flexion, 30 degrees of left lateral rotation, 18 degrees of right lateral flexion, and 30 degrees of right lateral rotation.  There was objective evidence of pain on active motion.  Following repetitive motion testing, forward flexion was reduced to 41 degrees, extension to 10 degrees, and left lateral flexion to 18 degrees.  The other arcs of motion stayed the same or increased.  There were no vertebral fractures or incapacitating episodes due to intervertebral disc syndrome (IVDS).  The Veteran previously worked as a 911 operator, but had been unemployed for less than one year due to the economy and back problems.  His back problems had severe effects on chores, recreation, and traveling; prevented exercise and sports; and had mild effects on shopping, bathing, dressing, and toileting.

In November 2010, the Veteran sought treatment in the emergency room for low back pain that had started the previous day.  There was no radiation of the pain or numbness or tingling in the legs.  On examination, there was mild tenderness in the right lumbar paraspinous region, but no deformity.  The Veteran has indicated that he missed one week of work following this flare-up of pain.

Later in November 2010, the Veteran was afforded a VA examination.  The Veteran discussed his pain flare-up earlier that month that necessitated treatment in the emergency room.  The Veteran again was able to stand after being off of work for about a week.  He experienced significant pain when driving on rougher terrain and it was difficult to rise from a seated position.  He did not bend at the waist, but bent at the knees to pick up objects and was unable to run or participate in any sports.  He avoided twisting movements and his walking speed was slower than before the back problems started.  The Veteran described severe pain flare-ups once per year that lasted 1 to 2 weeks and were without a trigger.  The examiner noted that any bladder or bowel issues, as well as other radiculopathy symptoms, were unrelated to his back problems.  There were subjective reports of fatigue, decreased motion, stiffness, weakness, spasm, and constant, daily pain without radiation.  He was able to walk a quarter mile.  He was forced to use a cane or crutches during a flare-up.  On examination, the Veteran's gait was normal and there was no ankylosis, but there was lumbar flattening.  There was evidence of pain with motion and weakness on both the right and left, spasms and tenderness on the right, and no atrophy or guarding.  The muscle spasm was not severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing showed flexion from 0 to 35 degrees, extension to 8 degrees, left lateral flexion to 12 degrees, left lateral rotation to 25 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 28 degrees.  There was noted objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion, but the specific degree of limitation could not be determined due to limitations as a result of pain that prevented the Veteran from completing the exercise.  Reflex, sensation, and motor testing all were normal and showed normal muscle tone and no evidence of atrophy.  X-rays showed mild multilevel osteoarthritic changes.  There were no vertebral fractures, but there were incapacitating episodes due to intervertebral disc syndrome (IVDS).  The Veteran was working full time, but had missed one week in the previous year due to lumbar flare-up.  The Veteran noted that he had been forced to change jobs from his prior job as a 911 operator due to back issues.  He had decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.  His son did yard work for the Veteran.  Shopping was mildly limited.  He was unable to participate in sports, but did a limited amount of mall walking.  He had moderate difficulty with showering and toileting and was mildly limited in driving after 45 minutes.

In September 2011, the Veteran was seen for a flare-up of back pain.  There was decreased motion due to pain and mild tenderness of the paraspinal muscles.  He received a letter from his VA treating physician excusing him from work for the following week.  Later that month, he again sought treatment for his low back pain.  He reported that he was taking his pain medication only at night, so that he could function during the day at work.  The pain was described as 7 out of 10.  The pain medication did help, but the previous night the Veteran had awoken twice due to pain.  The Veteran was doing some walking and denied bladder or bowel problems.  On examination, there were no symptoms of lower extremity radiculopathy, but there was tenderness on palpation of the right paraspinal muscles.  

The record otherwise indicates ongoing medication management for low back problems.

The Veteran was afforded a VA examination on February 24, 2014.  The examiner noted review of the claims file, including VBMS records.  The Veteran described his pain as a constant 6 to 7 out of 10 with the use of pain medication as scheduled.  He indicated that from June 2013 he was unable to perform yard work, such as cutting the grass.  The Veteran described pain flare-ups that had no trigger and would occur without warning.  Since 2006, the Veteran reported a flare-up every month or every other month that would last 1 to 3 weeks, during which time his pain was 10 out of 10.  Once per year his back would go out and he required treatment in the emergency room.  On examination, forward flexion was to 20 degrees, with pain onset at 20 degrees; extension was to 10 degrees, with pain onset at 10 degrees; right and left lateral flexion were to 10 degrees, with pain onset at 10 degrees; and right and left lateral rotation was to 20 degrees, with pain onset at 20 degrees.  The Veteran was unable to perform repetitive use testing due to discomfort and an increase in pain during the attempt.  There was functional loss and impairment with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  There was no pain on palpation, guarding, or muscle spasms observed.  Lower extremity strength was between 4 out of 5 and 5 out of 5.  There was no muscle atrophy.  Lower extremity reflexes were normal.  Sensory examination was normal, straight leg raising test was negative, and there was no radicular pain or other symptoms of radiculopathy.  There was no ankylosis of the spine.  There were no bladder or bowel problems or other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran occasionally used crutches during pain flare-ups.  X-rays documented mild multilevel osteoarthritic changes, but no thoracic vertebral fracture.  The pain impacted his ability to work in that he was unable to perform activities requiring long standing or sitting or being in a specific position for prolonged periods of time.

The Board concludes the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating for the entire appellate time period.  See 38 C.F.R. § 4.7.  In that regard, the Board acknowledges that the 40 percent rating assigned from February 24, 2014, in the March 2014 rating decision was based on the findings during the February 2014 VA examination that the Veteran's forward flexion was limited to 20 degrees, with pain onset at that point.  Prior to that date, the October 2009 and November 2010 VA examination reports showed forward flexion to 52 and 35 degrees, respectively.  However, although both examination reports noted that there was objective evidence of pain during the arc of motion, neither of these reports noted the point during the arc of motion when pain began.  As such, the Board will afford the Veteran the benefit of the doubt that his pain onset in the arc of motion was at a point similar to that evidenced in the February 2014 VA examination report.  In reaching that conclusion, the Board recognizes that the March 2008 VA examination report provided a specific point of onset of pain during the arc of motion that would not warrant a 40 percent rating; however, this examination occurred multiple months prior to the Veteran's separation from service and during a time period when he was undergoing regular treatment for his low back problems.  As such, the Board affords this examination report limited probative weight in determining the severity of the Veteran's low back condition multiple months later when he actually separated from service.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that a 40 percent disability rating under DC 5242-5237 is warranted for the entire appellate time period.

The Board finds, however, that a rating greater than 40 percent is not warranted.  In that regard, the only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  To the extent that the Veteran's reports of flare-ups of pain resulting in emergency room treatment and/or confinement to bed constitute assertions of incapacitating episodes, the medical evidence of record does not indicate that a physician has prescribed bed rest for 6 weeks in a 12 month period for any time period on appeal.  There is evidence that the Veteran was excused from work for a 1 week period by doctor's note in September 2011 and he has otherwise reported extended periods where he was unable to work due to flare-ups of pain.  Again, however, there is no indication or contention that a physician prescribed bed rest for a period totaling 6 weeks in any 12 month period during the appellate time period as required by regulation to constitute "bed rest" in the meaning of the diagnostic code.  Thus, even though the Veteran does have a diagnosis of intervertebral disc syndrome, he has not incurred incapacitating episodes of at least 6 weeks in the previous year sufficient to warrant a higher rating under DC 5243.  As to ankylosis, the Veteran maintains the ability to move his spine, albeit with some loss of motion.  His spine clearly is not ankylosed, which was specifically confirmed by all the above VA examination reports of record.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2014) if supported by objective medical evidence.  In this regard, the Veteran has consistently denied neurological manifestations of radiculopathy in the lower extremities and the VA examinations have not made any diagnoses or findings consistent with radiculopathy.  As such, a separate rating for such problems is not warranted.  

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In addition, the Board will consider the applicability of a separate rating for erectile dysfunction.  In this case, as discussed above, the Veteran consistently has denied bowel, bladder, or erectile dysfunction problems related to his low back disability.  As such, a separate rating for erectile dysfunction or bowel or bladder impairment is not warranted.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran's low back problems cause difficulties with some activities of daily living and result in significant problems with occupational functioning.  That said, and as discussed above, the Veteran's low back pain does not result in incapacitating episodes sufficient to warrant an increased rating.  The Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of at least 30 degrees for much of the time period on appeal, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.  

In reaching that conclusion, the Board observes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems with the lumbosacral spine.  The Veteran has described problems doing yard work and with extended sitting, standing, or walking; however, as the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine could be and is used regularly by the Veteran. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 40 percent, but no more, is warranted for the entire appellate time period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple back symptoms, including pain, fatigue, stiffness, weakness, spasms, limitation of motion, and difficulty with activities of daily living including as due to problems with extended sitting, standing, or walking.  The current 40 percent rating contemplates these and other symptoms.  As discussed above, the 40 percent rating is comparable to favorable ankylosis of the entire thoracolumbar spine.  The Veteran, while limited in his range of motion and overall functioning of the spine, does not have atrophy of the muscles in the back or lower extremities, which evidences that he can and does utilize his back in close to a normal fashion.  Thus, the Veteran's current schedular rating under DC 5242-5237 is adequate to fully compensate him for his disability on appeal.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for his thoracolumbar spine disability, as well as degenerative joint disease to the left shoulder, right and left hands, right knee, right and left ankles, and left foot; calcaneal enthesophyte of the right foot; left femoral and inguinal hernia; and dermatitis.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact with each other or with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.   The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  To the extent that the Veteran was unemployed during the appellate time period, it appears to have been due to some combination of back problems and overall economic conditions and not due solely to the Veteran's service-connected disabilities.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to an increased rating of 40 percent for degenerative disc disease of the thoracolumbar spine for the entire appellate time period is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


